NUMBER 13-14-00614-CV

                            COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANKLIN JONES,                                                            Appellant,

                                          v.

YOLANDA MARTIN,                                                           Appellees.


                     On appeal from the 36th District Court
                            of Bee County, Texas.


                          MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Franklin Jones, attempts to appeal a judgment entered on August 12,

2014. We dismiss the appeal for want of jurisdiction.

                                    I. BACKGROUND

      On August 12, 2014, the trial court signed a final judgment dismissing appellant’s

case as frivolous.    By motion served by mail on September 14, 2014, and filed on
September 23, 2014, appellant alleged that he did not receive notice of the judgment until

September 2, 2014, and thus appellant sought an extension of time from the trial court to

respond to the final judgment. On October 16, 2014, appellant filed a notice of out of

time appeal stating that he was not notified of the judgment “until sometime in September

of 2014.” Appellant sought additional time to file the notice of appeal on grounds that he

received late notice of the judgment.

       This Court abated and remanded this case to the trial court for further proceedings

in accordance with Texas Rule of Civil Procedure 306a. See TEX. R. CIV. P. 306a(4),(5).

According to the supplemental record filed by the trial court, appellant failed to notify the

trial court regarding a change of address, but nevertheless admittedly received notice of

the judgment on September 2, 2014.

                                        II. ANALYSIS

       If a party adversely affected by the judgment or other appealable order does not

receive notice from the district clerk or acquire actual knowledge of the judgment or order

within twenty days of the signing of the judgment or order, the postjudgment timetables

begin on the date that the party or its attorney received notice or actual knowledge of the

order, provided that the party: (1) complies with the sworn motion, notice, and hearing

requirements mandated by rule 306a(5), and (2) proves that he received the notice of

judgment or order more than twenty but less than ninety-one days after it was signed.

See TEX. R. CIV. P. 306a(4)-(5); Mem'l Hosp. of Galveston Cnty. v. Gillis, 741 S.W.2d 364,

365 (Tex. 1987); In re Rhodes, 293 S.W.3d 342, 343-44 (Tex. App.—Fort Worth 2009,

no pet.); Nathan A. Watson Co. v. Employers Mut. Cas. Co., 218 S.W.3d 797, 800 (Tex.



                                             2
App.—Fort Worth 2007, no pet.). The sworn motion establishes a prima facie case that

the party lacked timely notice and invokes a trial court's otherwise-expired jurisdiction for

the limited purpose of holding an evidentiary hearing to determine the date on which the

party or its counsel first received notice or acquired knowledge of the judgment. See In

re Rhodes, 293 S.W.3d at 344; Cont'l Cas. Co. v. Davilla, 139 S.W.3d 374, 379 (Tex.

App.—Fort Worth 2004, pet. denied); Grondona v. Sutton, 991 S.W.2d 90, 91–92 (Tex.

App.—Austin 1998, pet. denied); see also Jon v. Stanley, 150 S.W.3d 244, 248 (Tex.

App.—Texarkana 2004, no pet.).

       In the instant case, appellant’s own statements and the trial court’s findings

indicate that he received notice of the judgment on September 2, 2014. The judgment

was signed on August 12, 2014, and twenty days after the judgment was September 1,

2014. See TEX. R. CIV. P. 306a(4)-(5). September 1, 2014 was a legal holiday, so the

period runs until the end of the next day, September 2, 2014. Accordingly, appellant

received notice of the judgment within twenty days so that rule 306a does not apply to

create a new date for starting the appellate timetable for appellant. See id. R. 306a(4);

Caldwell v. Callender Lake Prop. Owners Improvement Ass'n, 888 S.W.2d 903, 907 (Tex.

App.—Texarkana 1994, writ denied) (rule 306a does not apply when appellant receives

notice of the judgment within twenty days of rendition).

       Absent a timely filed notice of appeal from a final judgment or recognized

interlocutory order, we do not have jurisdiction over an appeal. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The notice of appeal must be filed within

thirty days after the judgment or other appealable order is signed when appellant has not


                                             3
filed a timely motion for new trial, motion to modify the judgment, motion to reinstate, or

request for findings of fact and conclusion of law.       See TEX. R. APP. P. 26.1.     The

judgment in this case was signed on August 12, 2014. No timely post-judgment motions

were filed, so the notice of appeal was due on or before September 11, 2014. See id.

Appellant’s notice of appeal was not filed within this thirty-day period of time.

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See id. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the

predecessor to rule 26.1). Appellant's notice of appeal was not filed within the fifteen-

day period provided by Rule 26.3.

       The Court, having examined and fully considered the documents on file in this

appeal, is of the opinion that it lacks jurisdiction over this cause. Accordingly, the appeal

is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a).

All pending motions are likewise DISMISSED.



                                                                PER CURIAM

Delivered and filed the
19th day of March, 2015




                                              4